DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-30 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfawaz et al. (US 2016/0157520).
Regarding claim 29, Alfawaz discloses a waterpipe arrangement (abstract) comprising:
a bowl (120; Fig. 11-12; equivalent to a body) including a plurality of openings (see Fig. 12-13; includes at least a top opening at shelf 182 (i.e. a top opening), opening to the container 126 (i.e. a bottom opening), and bottom opening at tube member 186 (i.e. a stem opening));
a vapor-producing substance is held in the container (126; Paragraph 45) which can contains tobacco or cannabis (paragraph 57); and
removable seals (190; equivalent to removable sealing elements sealing an upper opening and a stem opening of the body) used to close the upper and lower ends of the bowl (Paragraph 71; see Fig. 12), and a removable sealing layer (166; equivalent to a sealing element sealing a lower opening of the body) closes and seals the open end of the base (162) of the container (Paragraph 54), 
wherein the seals are secured until use (paragraph 71). 

Regarding claim 30, Alfawaz discloses the vapor-producing substance is held in the container (126; Paragraph 45) which can contain cannabis (paragraph 57).
Regarding claim 37, Alfawaz discloses a method (Paragraph 7) wherein the removable seals are used to close the bowl until use (paragraph 71; i.e. seals are removed when in use) and using a heat source to vaporize the vapor-producing substance (paragraph 55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2016/0183589) in view of Alfawaz et al. (US 2016/0157520).
Regarding claim 21, Born discloses a single dose smoking device (abstract) and method (Paragraph 22) comprising:
providing a single dose pipe (see Fig. 1-2) including bowl (150) and a stem (100), the stem having a draw end (102; interpreted as a distal end) and hollow (402; see Fig. 4; interpreted as an opening proximate the distal end)
loading the bowl with smoking material (Paragraph 26), wherein the smoking material can be cannabis (Paragraph 28);
securely affixing a removable disposable cap (1382) to the pack end (254) to seal the contents of the insertable bowl (150) (Paragraph 25, Paragraph 71; equivalent to applying a first removable sealing element to an upper opening of the bowl).
Born further suggests that the pack end capping system improves the portability and/or storage of the product once it is loaded with the smoking material (Paragraph 69). 
However, Born is silent as to applying a second removable sealing element to the opening of the stem of the pipe.
Alfawaz teaches a waterpipe (abstract) comprising a bowl (120) that is disposable (Paragraph 68), the bowl is closed for storage purposes until the bowl is to be used, and includes any suitable type of cap or closure (Paragraph 71) such as removable seals (190; Fig. 12) used to close the upper and lower ends of the bowl until use (Paragraph 71). 

Regarding claims 26-27, modified Born discloses the bowl accommodates smoking material in prescribed sizes ranging between 1 mg and 500 mg (Paragraph 27; equivalent to 0.001-0.5 grams). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2016/0183589) in view of Alfawaz et al. (US 2016/0157520) as applied to claim 21 above, and further in view of Freitekh (US 2019/0300265).
Regarding claims 22-23, modified Born discloses the method as discussed above with respect to claim 21.
However, modified Born is silent as to injecting at least one gas being nitrogen into the interior of the pipe before applying at least one of the first and second sealing elements. 
Freitekh teaches a container for maintaining the freshness of a smokable material (see abstract) wherein the invention provides a plastic sealing screw cap on top of a can and uses nitrogen to reduce oxidation levels and increase the lifespan of the tobacco (Paragraph 9), the nitrogen is sprayed into the can (see claim 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the known method of spraying nitrogen as in Freitekh to the method of Born in order to obtain the predictable result of reducing oxidation levels and increasing the smokeable material (Freitekh; Paragraph 9). 
Regarding the claim limitation “injecting at least one gas…before applying at least one of the first and second sealing elements,” it would have been obvious to one of ordinary skill in the art to change the order of injecting the nitrogen and sealing the caps because “selection of any order of performing process steps is prima facie.
Claim 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2016/0183589) in view of Alfawaz et al. (US 2016/0157520) as applied to claim 21 above, and further in view of Rousseau et al. (US 2020/0253264).
Regarding claims 24-25, and 28, modified Born discloses the method as discussed above with respect to claim 21, wherein the smokable material may be cannabis (claim 14). Born further suggests that controlled dosing may be used in smoking cessation and a need to focus on responsible dispensing (Paragraph 28).
However, modified Born is silent as to the cannabis being a cannabis derivative or ground cannabis, and has a THC concentration of not more than 0.3% dry weight basis.
Rousseau teaches an aerosol generating material containing reconstituted cannabis (abstract) addressing the problem of inconsistent delivery of combusted cannabis to a user (Paragraph 8), wherein the reconstituted cannabis aerosol generating material may be burned in order to deliver controlled amounts of THC and/or CBD to a user (paragraph 9), contains very low levels of THC, such as les s than about 0.1% by weight THC (Paragraph 16), for example by grinding a cannabis material and combined with a solvent (paragraph 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannabis of Born to be ground up and extracted cannabis material having a THC concentration of less than 0.1% by weight as in Rousseau because (a) Born suggests controlling the dosage of material delivered to a user, and Rousseau solves the problem inconsistent delivery of combusted cannabis to a user by using extracted cannabis material (Rousseau; Paragraph 8); and (b) the use of ground and extracted cannabis components is advantageous because it produces a milder aerosol and may be easier to handle than virgin plant materials (Rousseau; Paragraph 42).
Claim 31-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. (US 2016/0157520) as applied to claim 30 above, and further in view of Rousseau et al. (US 2020/0253264).
Regarding claims 31-32 and 35, Alfawaz discloses the vessel as discussed above with respect to claim 30 above including cannabis (Paragraph 57).

Rousseau teaches an aerosol generating material containing reconstituted cannabis (abstract) addressing the problem of inconsistent delivery of combusted cannabis to a user (Paragraph 8), wherein the reconstituted cannabis aerosol generating material may be burned in order to deliver controlled amounts of THC and/or CBD to a user (paragraph 9), contains very low levels of THC, such as les s than about 0.1% by weight THC (Paragraph 16), for example by grinding a cannabis material and combined with a solvent (paragraph 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannabis of Alfawaz to be ground up and extracted cannabis material having a THC concentration of less than 0.1% by weight as in Rousseau because (a) the modification solves the problem inconsistent delivery of combusted cannabis to a user by using extracted cannabis material (Rousseau; Paragraph 8); and (b) the use of ground and extracted cannabis components is advantageous because it produces a milder aerosol and may be easier to handle than virgin plant materials (Rousseau; Paragraph 42).
Claim 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. (US 2016/0157520) as applied to claim 30 above, and further in view of Born (US 2016/0183589).
Regarding claim 33-34, Alfawaz discloses the vessel as discussed above with respect to claim 30, including cannabis (Paragraph 57).
However, Alfawaz is silent as to the cannabis weighs between 0.25 and 0.5 grams.
Born teaches a single dose smoking device (abstract) and method (Paragraph 22) comprising providing a single dose pipe (see Fig. 1-2) including bowl (150) and a stem (100), the stem having a draw end (102; interpreted as a distal end) and hollow (402; see Fig. 4; interpreted as an opening proximate the distal end), and loading the bowl with smoking material (Paragraph 26), wherein the smoking material can be cannabis (Paragraph 28), wherein the bowl accommodates smoking material in prescribed sizes ranging between 1 mg and 500 mg (Paragraph 27; equivalent to 0.001-0.5 grams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of cannabis of Alfawaz to be in the range of 1-500 mg as . 
Claim 36 are rejected under 35 U.S.C. 103 as being unpatentable over Alfawaz et al. (US 2016/0157520) as applied to claim 29 above as evidenced by Fornarelli (US 2018/0256835) or alternatively in further in view of Fornarelli (US 2018/0256835).
Regarding claim 36, Alfawaz discloses the device as discussed above with respect to claim 29, including the seals are adhesively secured to the rims of the bowl (paragraph 71), the seals may be constructed of a foil material (paragraph 55).
Regarding the claim limitation “the sealing elements are induction seals,” the word “induction” makes the limitation a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113. In this case, Alfawaz’s seals constructed with foil material and are adhesively secured appear to have the same structure as an induction seal. 
To further support this, Fornarelli teaches a disposable medical grade tank for vaporizing chemicals (abstract) comprising a tank (12; see Fig. 2), wherein a second end (20) of the disposable tank is fitted with a foil seal (32) by electromagnetically sealing by induction cap sealing or capless induction sealing which hermitically welds a foil laminate to the lips of the jars and bottles. (Paragraph 29). In other words, the foil seal of Fornarelli which undergoes an induction sealing process has the same structure as the foil material of Alfawaz.
	If Alfawaz is considered to not disclose an inductive seal, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the seals of Alfawaz for the foil seal of Fornarelli which undergo an induction sealing process to obtain the predictable result of hermetically wielding a laminate to the bowl with the benefit of providing tamper evidence (Fornarelli; Paragraph 29).
Claims 29 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Born (US 2016/0183589) in view of Alfawaz et al. (US 2016/0157520) and Stein (US 2016/0037825).
Regarding claim 29, Born discloses a single dose smoking device (abstract) and method (Paragraph 22) comprising:
providing a single dose pipe (see Fig. 1-2; equivalent to a body) including bowl (150) having a draw end (352; interpreted as a lower opening) and a pack end (354; interpreted as an upper opening) and a stem (100) including a draw end (102; interpreted as a stem opening) and pack end (104) (interpreted as openings);
loading the bowl with smoking material (Paragraph 26), wherein the smoking material can be cannabis (Paragraph 28);
securely affixing a removable disposable cap (1382) to the pack end (254) to seal the contents of the insertable bowl (150) (Paragraph 25, Paragraph 71; equivalent to applying a first removable sealing element to an upper opening of the bowl).
Born suggests that the pack end capping system improves the portability and/or storage of the product once it is loaded with the smoking material (Paragraph 69). Burn further suggests that the bowl may be a detached unfixed entity that can be used in a stem.
	However, Born is silent as to removable sealing elements sealing the lower opening and the stem opening. 
Alfawaz teaches a waterpipe (abstract) comprising a bowl (120) that is disposable (Paragraph 68), the bowl is closed for storage purposes until the bowl is to be used, and includes any suitable type of cap or closure (Paragraph 71) such as removable seals (190; Fig. 12) used to close the upper and lower ends of the bowl until use (Paragraph 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe of Born to include two cap or closures as in Alfawaz in order to obtain the predictable result of closing both ends of the pipe (Alfawaz; Paragraph 71) since Alfawaz suggests closing both ends of the bowl is beneficial until using the bowl (Paragraphs 7, 71). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cover as in Stein to the bottom of draw end of the bowl of Born in order to cover the draw end and prevent the smoking materials and flavors from leaking out (Stein; Paragraph 32). 
Regarding claims 37-39, modified Born discloses a method (Paragraph 22) including removing the caps (paragraph 26; Alfawaz, paragraph 71; Stein, paragraph 13) and applying a flame within close proximity to the bowl end to facilitate smoking (paragraph 26; equivalent to ignition by a flame).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Heidenreich et al. (US 2017/0251720) teaches a pipe that is attached to a water pipe (see Fig. 9), similar to Fig. 6 of the instant specification.













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747